Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As noted in the remarks of 08/01/2022, the prior art of record does not teach a cap for a pencil including an insertion opening that is designed for receiving an both the sharpened and non-sharpened ends of the pencil having; at least two internal holding ribs distributed angularly in a uniform manner about a central axis of the cap being arranged in the vicinity of the insertion opening and being designed for cooperating with a non-sharpened portion of the pencil, a surface that is designed to cooperate with a sharpened end of the pencil, and a stop that is designed to cooperate with a non-sharpened end of the pencil, wherein the stop and the surface are borne by an arresting rib as claimed: wherein either; the arresting surface is configured to cooperate with the sharpened part of the pencil such that the lead of the pencil cannot be pushed into a base of the cap; or each rib of the pair of ribs comprise a clamp configured to cooperate with the non-sharp portion of the pencil, with the clamp having a fixed, inscribed diameter positioned in a plane perpendicular to an axial direction, and the fixed, inscribed diameter is equal to or greater than about 95% of a minimum inscribed diameter of the pencil and less than or equal to about 99% of the minimum inscribed diameter of the pencil; or there are three internal ribs, uniformly distributed about a central axis of the cap with the arresting surface fixed with respect to the cap body and borne by at least a third rib of the three internal ribs, wherein the cap has a hexagonal shape in a perpendicular plane relative to the central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754